Name: 89/180/EEC: Commission Decision of 23 February 1989 on improving the efficiency of agricultural structures in Italy (Molise) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  regions of EU Member States;  agricultural policy
 Date Published: 1989-03-08

 Avis juridique important|31989D018089/180/EEC: Commission Decision of 23 February 1989 on improving the efficiency of agricultural structures in Italy (Molise) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 064 , 08/03/1989 P. 0020 - 0020*****COMMISSION DECISION of 23 February 1989 on improving the efficiency of agricultural structures in Italy (Molise) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (89/180/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas the Italian Government, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, forwarded 'deliberazione' No 176 of 4 May 1988 of the Region of Molise concerning the implementation of Regulation (EEC) No 797/85; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community to the common measure referred to in Article 1 of the said Regulation are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the investment aid granted to farmers not submitting an improvement plan is subject to the limitations and restrictions provided for in Article 8 (2), (3) and (4) of Regulation (EEC) No 797/85; Whereas the regional aid must be revised in order to comply with the limitations set out in Articles 4 and 8 (2) of Regulation (EEC) No 797/85; whereas the Region will therefore forward a list of the aid governed by regional legislation and a table with the rates of aid for investment with and without an improvement plan; Whereas, subject to the above comments, the provisions forwarded satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The provisions contained in 'deliberazione' No 176 of 4 May 1988 of the Region of Molise and forwarded by the Italian Government pursuant to Article 24 (4) of Regulation (EEC) No 797/85 satisfy the conditions for a Community contribution to the common measure provided for in Article 1 of the said Regulation, subject to the following conditions: (a) Italy shall ensure that investment aid granted to farmers not submitting an improvement plan complies with the limitations and restrictions provided for in Article 8 (2), (3) and (4) of Regulation (EEC) No 797/85; (b) Italy shall forward to the Commission a list of the investment aid governed by the legislation in force in the Region of Molise. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 23 February 1989. For the Commission Ray MAC SHARRY Member of the Commission